DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants’ response of 5/18/2022 has been received and entered. 
	
Claim Status
Claims 1-68 were originally filed in this application.  On the same day as filing (12/17/2021), a preliminary amendment was made cancelling claims 1-68 and presenting new claims 69-91.  In a subsequent amendment (1/21/2022) claims 1-68 were re-presented (presumably in error) along with amendments to the specification, drawing and abstract.  
In the 2/25/2022 Office action it was stated that the 1/21/2022 amendment to the claims would not be entered.  However, an amendment cannot be entered in part, so the 1/21/2022 claim amendment was entered into record along with amendments to the specification and drawings.  
	The 2/25/2022 Office action examined claims 69-91 on the merits.  The content of claims 69-91 is now allowable.  
	At this point, for clarity of record, an Examiner Amendment is made (see below) cancelling all of claims 1-91, and presenting new claims 92-114.  Claims 92-114 are identical to claims 69-91. 
	
Status of Prior Rejections
RE: Provisional rejection of claims 69-91 on grounds of NSDP over co-pending application 16/654933:
	Copending application 16/654933 has issued as US Patent 11319568.  Applicants have filed a terminal disclaimer over US Patent 11319568.  The terminal disclaimer has been accepted and recorded.  The provisional rejection is withdrawn.

RE: Rejection of claims 69-91 on grounds of NSDP over US Patent 9822388:
Applicants have filed a terminal disclaimer over US Patent 9822388.  The terminal disclaimer has been accepted and recorded.  The rejection is withdrawn.

RE: Provisional rejection of claims 69-76, 78-86 and 88 on grounds of NSDP over co-pending application 17/051528:
	Applicants have filed a terminal disclaimer over co-pending application 17/051528.  The terminal disclaimer has been accepted and recorded.  The provisional rejection is withdrawn.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Chen on 5/19/2022.
	The application is amended as follows:
In the claims:
1-91 (Cancelled).

92. (New) A method for modulating mannose 5 on an immunoglobulin G2 (IgG2) molecule during a mammalian cell culture process comprising:
establishing a cell culture of mammalian cells in a bioreactor, wherein the mammalian cells produce an IgG2 molecule;
limiting the amount of glucose in the bioreactor, wherein the concentration of the glucose in the spent medium of the bioreactor is from about 0 to 3 g/L;
and supplementing the cell culture with a feeding medium comprising galactose, such that the concentration of galactose in the resulting spent medium of the bioreactor is above 2.5 g/L.

93. (New) The method of claim 92, wherein the concentration of galactose in the resulting spent medium is from 4 to 8 g/L. 

94. (New) The method of claim 92, wherein the concentration of galactose in the resulting spent medium is above 4 g/L. 

95. (New) The method of claim 92, comprising feeding the cell culture with a feeding medium comprising 6-13 g/L galactose.

96. (New) The method of claim 92, comprising feeding the cell culture with a feeding medium, wherein the glucose concentration in the feeding medium is sufficient to result in a concentration of glucose in the spent medium at about 0 g/L.

97. (New) The method of claim 92, wherein a feeding medium comprising a limiting amount of glucose is fed during a production phase.

98. (New) The method of claim 92, wherein the mammalian cells are Chinese Hamster Ovary (CHO) cells.

99. (New) The method of claim 92, wherein the mannose-5 glycan species on said IgG2 are increased compared to a culture where the cells are not subjected to limited glucose in combination with galactose.

100. (New) The method of claim 92, wherein said cell culture process comprises a perfusion process.

101. (New) The method of claim 92, wherein said cell culture process comprises a bolus feed or continuous feed process.

102. (New) A method for modulating mannose 5 on an immunoglobulin molecule during a mammalian cell culture process, wherein said immunoglobulin is denosumab, comprising:
establishing a cell culture of mammalian cells in a bioreactor, wherein the mammalian cell produces said immunoglobulin;
limiting the amount of glucose in the bioreactor, wherein the concentration of the glucose in the spent medium of the bioreactor is from about 0 to 3 g/L;
and supplementing the cell culture with a feeding medium comprising galactose, such that the concentration of galactose in the resulting spent medium of the bioreactor is about 2.5 g/L.

103. (New) The method of claim 102, wherein the concentration of galactose in the resulting spent medium is from 4 to 8 g/L. 

104. (New) The method of claim 102, wherein the concentration of galactose in the resulting spent medium is above 4 g/L. 

105. (New) The method of claim 102, comprising feeding the cell culture with a feeding medium comprising 6-13 g/L galactose.

106. (New) The method of claim 102, comprising feeding the cell culture with a feeding medium, wherein the glucose concentration in the feeding medium is sufficient to result in a concentration of glucose in the spent medium at about 0 g/L.

107. (New) The method of claim 102, wherein a feeding medium comprising a limiting amount of glucose is fed during a production phase.

108. (New) The method of claim 102, wherein the mammalian cells are Chinese Hamster Ovary (CHO) cells.

109. (New) The method of claim 102, wherein the mannose-5 glycan species on said IgG2 are increased compared to a culture where the cells are not subjected to limited glucose in combination with galactose.

110. (New) The method of claim 102, wherein said cell culture process comprises a perfusion process.

111. (New) The method of claim 102, wherein said cell culture process comprises a bolus feed process, a continuous feed process, or a fed-batch process.

112. (New) A method for modulating mannose 5 on an immunoglobulin molecule during a mammalian cell culture process, wherein said immunoglobulin is panitumumab, comprising:
establishing a cell culture of mammalian cells in a bioreactor, wherein the mammalian cell produces said immunoglobulin;
limiting the amount of glucose in the bioreactor, wherein the concentration of the glucose in the spent medium of the bioreactor is from about 0 to 3 g/L;
and supplementing the cell culture with a feeding medium comprising galactose, such that the concentration of galactose in the resulting spent medium of the bioreactor is about 2.5 g/L.

113. (New) The method of claim 112, wherein the concentration of galactose in the resulting spent medium is from 4 to 8 g/L. 

114. (New) The method of claim 112, wherein the concentration of galactose in the resulting spent medium is above 4 g/L. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633